MORRISON, Presiding Judge.
The offense is the sale of whiskey in a dry area; the punishment, 90 days in jail and a fine of $300.00.
Inspector Wilson of the Liquor Control Board testified that on the night in question he went to appellant’s house in Abilene and there purchased from the appellant one-half pint of whiskey. The dry status of the area was stipulated.
Appellant did not testify or offer any evidence in his own laehalf.
We find the evidence sufficient to support the conviction and shall discuss the contentions advanced in appellant’s brief.
Appellant made an oral motion to quash the jury panel. Such is not sufficient. Article 608, V.A.C.C.P.
On cross-examination of a state’s witness, appellant’s counsel asked him if he didn’t know that the appellant had been in the hospital and that the doctor’s didn’t give him long to live. The witness answered that he had so heard. On re-direct examination, the witness was asked by state’s counsel if he knew “that most any time Mr. Barrera is called for trial, he is usually in the hospital.” To the asking of this question, the appellant objected and moved for a mistrial. The court sustained the objection and instructed the jury not to consider the question. The ■record reflects that a motion for continuance had been filed at a *554prior term of the court alleging that the appellant was ill and had been receiving treatment at the hospital. Such motion was granted. We do not agree with appellant that the asking of the question was tantamount to proving that the appellant had a bad reputation or that it calls for a reversal of this conviction.
The judgment is affirmed.